internal_revenue_service number release date index number ---------------------------------- ------------------------------------------- ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-102100-05 date may ---------------------------------- ------------------- legend taxpayer club dear ---------------- this is in response to your representative’s letter dated date in which you request a ruling concerning the treatment for gift_tax purposes of a transfer to club the representations submitted are summarized as follows taxpayer a united_states citizen is a member of club club is organized as a nonstock corporation and does not issue stock to its members it is represented that club qualifies for tax exemption under sec_501 of the internal_revenue_code club’s facilities include dining rooms a bar banquet facilities thirteen private meeting rooms a library a game room and ten overnight guest rooms activities sponsored by club include dinners dances lecture series special guest speakers and cultural and athletic events taxpayer intends to make cash contributions to club club has plans to upgrade the facilities such as relocation and remodeling of the library and other projects with the funds any gift to club by a member will be subject_to the immediate control of the board_of directors taxpayer requests a ruling that the contribution of cash to club will be treated as a gift to club as a single entity that will qualify for the gift_tax annual exclusion under sec_2503 to the extent that it does not exceed the annual exclusion amount described therein sec_501 provides that an organization described in sec_501 or sec_501 shall be exempt from income_tax unless the exemption is denied under sec_502 or sec_503 plr-102100-05 sec_501 describes clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2503 provides that the first dollar_figure adjusted annually for inflation of gifts made to any person by the donor other than gifts of future interests in property shall not be included in the total_amount_of_gifts made during the year sec_25_2503-3 of the gift_tax regulations provides that no part of the value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts made during the calendar_year future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 provides that an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property sec_25_2511-1 provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 provides that a transfer of property by a donor to a corporation generally represents a gift by the donor to the other individual shareholders of the corporation to the extent of those shareholders' proportionate interests in the corporation the regulation further provides that there may be an exception to this rule such as a transfer made by an individual to a charitable public political or similar organization which may constitute a gift to the organization as a single entity depending upon the facts and circumstances in the particular case in this case club qualifies as an organization eligible for tax exempt status under sec_501 club is a nonprofit organization and none of the earnings_of club inure to the benefit of any individual in view of the nature and operation of club including the fact that club is operated solely for nonprofitable purposes the recreation enjoyment education and entertainment of its members and not for the economic benefit of its members we conclude that club comes within the exception to the general_rule of plr-102100-05 sec_25_2511-1 for charitable public political or similar organizations accordingly we conclude that taxpayer’s transfer to club will be a gift to club as a single entity further since club the donee of the gift will receive the immediate and unrestricted use of taxpayer’s gift the gift will constitute a gift that is not limited to commence in use possession or enjoyment at a future date or time and will thus be a gift of a present_interest accordingly to the extent that taxpayer’s gift to club does not exceed the annual exclusion amount for the calendar_year as described in sec_2503 taxpayer’s gift will be excludible for gift_tax purposes under sec_2503 compare revrul_71_443 1971_2_cb_337 which concludes that a gift to the corporation in that ruling was a gift of a future_interest in property to the shareholders of the corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch associate chief_counsel passthroughs special industries --------------------------------- --- ---------------------------- ------------------------------------------- ---------------------------
